Title: To Benjamin Franklin from [Duportail], [after 29 December 1776]
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


[After December 29, 1776.]
J’ai l’honneur de vous envoyer, Monsieur, un etat imprimé des officiers du Corps du genie afin que vous puissiéz vous assurer que vous n’avéz pas un seul de nous. D’un autre coté si vous consultéz quelque militaire instruit et sans prévention, il vous dira qu’aucun officier d’artillerie comme d’infanterie ne peut remplacer l’ingenieur pour ce qui concerne l’attaque et la defense des places, leur tracé et leur construction ainsi que pour le tracé et la construction des retranchements et de tous les ouvrages dont on fait usage à la guerre. J’ajouteray que dans une guerre defensive comme la vôtre l’art de l’ingenieur est de la plus grande importance, puisqu’une ville mal fortifiée, un poste mal retranché peuvent estre decisifs contre vous. Je n’ay toujours d’autres propositions à faire que celles que j’ai mises par ecrit chéz vous. Ce n’est pas la fortune que je cherche, monsieur, c’est la gloire ainsi que des connoissances et de l’experience. A ce motif se joint l’interêt que je ne puis m’empecher de prendre à votre cause et la liberté du nouveau monde est un oeuvre auquel je serois flattée de contribuer.
J’attendray, monsieur, votre reponse quelques jours. Si vous êtes disposé a recevoir l’offre que j’ai l’honneur de vous faire, et que vous ayéz quelque personne de ce pays chargée de traiter ces sortes d’affaires, je vous seray obligé de me l’indiquer, parceque le secret rigoureux qu’on exige de moy me defend de paroistre souvent chéz vous. J’ai l’honneur d’etre &c.
 
Notation: M. [blank in MS] Versailles
